DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  “determining a first set of signals from a second transmitting device”. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-3,5,11,12,16,17,21-23,26 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Wageningen et al. (US 2008/0055068), applicants IDS.
	The claimed invention reads on Van Wageningen et al. as follows:
Regarding claim 1, Van Wageningen et al.  discloses a method (abstract and fig. 5) for wireless (broadcast) communications (abstract, fig. 5 and P:0179-P:0192), comprising: receiving, at a receiving wireless device  (car 10 and P:0179-P:0180) in a first geographic zone (i.e. the car 10 determines it position, P:0156-0160 and P:0187, and fig. 6B i.e. car 10 in the middle lane), a plurality of signals (arriving  message signals)(fig. 2 numbers 32, 34, 36 and P:0194) from one or more transmitting wireless devices (cars, 12,14 and 16, P:0156 and P:0194-P:0195); determining, based at least in part on the plurality of signals (arriving signals)(P:0194), that the one or more transmitting wireless devices are in a second geographic zone (different position and/or areas, lanes, etc. , fig. 6B numbers 12 and 14, etc.  and fig. 8a numbers 12 and 14, etc. )  via a neighbor table 410, for example 2 neighbor in 85dB path loss class, ID 1 (i.e. for example car 12)  position 41,3 and ID 2 (i.e. for example car 14)  position 53,6)(table 410 and P:0243) ; determining configured transmit power information for each of the plurality of signals from the one or more transmitting wireless devices that are in the second geographic zone (i.e. transmit power from arriving messages 32,34 and 36 from cars and/or neighbor nodes 12, 14 and 16)(P:0221-P:0222); estimating a path loss (P:0221-P:0222 and P:0237) of wireless communications between the first geographic zone  (car 10 position) and the second geographic zone (fig. 6B numbers 12 and 14, etc.  and fig. 8a numbers 12 and 14, etc., i.e. cars 12, 14 and 16 positions in table 410, P:0243 (i.e. for 

Regarding claims 2 and 22, Van Wageningen et al.  discloses determining reference signal received power (RSRP) information (i.e. power 504 is known from arriving messages 32, 34 ,36 transmitted from other neighbors) for each of the plurality of signals received by the receiving wireless device (P:0221); and calculating the estimated path loss between the first (position, example 41,3 in table 410, table 1)(P:0194-0195 and P:0221) and second geographic zones (position, example 53,6 in table 410, table 1)(P:0194-0195 and P:0221)  based at least in part on comparing (evaluating) (P:0208) the RSRP information (504)(P:0207-P:0208) and the configured transmit power information (P:0209).

Regarding claims 3 and 23, Van Wageningen et al.  discloses determining a first set of signals (i.e. arriving messages 32,34 36 including a current position, network ID number, time stamp, etc.) received from a first transmitting wireless device of the one or more transmitting wireless devices (neighboring nodes, 12, 14 and 16) (P:0193-P:0200 and P:0221) ; determining an average path loss for the first set of signals (P:0237-P:0238); and calculating the estimated path loss (P:0243, table 1,  network ID 1 and ID2 =2 neighbors in the 85dB path loss class) between the first and second geographic zones  (position 41, 3 and 53,6) based at least in part on determining the average path loss for the first transmitting wireless device (P:0238).

Regarding claim 21, Van Wageningen et al.  discloses an apparatus (communication device)(fig. 1 number 100) for wireless (broadcast) communications (abstract and fig. 1), comprising: a processor (controller unit)(fig 1 number 40 and P:0136), memory (i.e. storing information about neighbor nodes, P:0038 and/or neighbor table 410) in electronic communication with the processor (P:0193 and P:0221); and instructions stored in the memory and executable by the processor to cause the apparatus to (P:0037-P:0040): receiving, at a receiving wireless device  (car 10 and P:0179-P:0180) in a first geographic zone (i.e. the car 10 determines it position, P:0156-0160 and P:0187 and fig. 6B number 10), a plurality of signals (arriving  message signals)(fig. 2 numbers 32, 34, 36 and P:0194) from one or more transmitting wireless devices (cars, 12,14 and 16, P:0156 and P:0194-P:0195); determining, based at least in part on the plurality of signals (arriving signals)(P:0194), that the one or more transmitting wireless devices are in a second geographic zone (different position and/or areas, lanes, etc., fig. 6B numbers 12 and 14, etc. and fig. 8a numbers 12 and 14, etc.)  via a neighbor table 410, for example 2 neighbor in 85dB path loss class, ID 1 (i.e. for example car 12)  position 41,3 and ID 2 (i.e. for example car 14)  position 53,6)(table 410 and P:0243) ; determining configured transmit power information for each of the plurality of signals from the one or more transmitting wireless devices that are in the second geographic zone (i.e. transmit power from arriving messages 32,34 and 36 from cars and/or neighbor nodes 12, 14 and 16)(P:0221-P:0222); estimating a path loss (P:0221-P:0222 and P:0237) of wireless communications between the first geographic zone  (car 10 position) and the second geographic zone (i.e. cars 12, 14 and 16 positions in table 410, P:0243 (i.e. for example car 12)  position 41,3 and ID 2 (i.e. for example car 14)  position 53,6)(P:0243) (P:0221-P:0222 and P:0237) based at least in part on the configured transmit power information (P:0221-P:0222 and P:0237); and transmitting  (i.e. a broadcast message)(fig. 2 number 22 and P:0243) at least one signal (fig. 2 number 22) within at least a portion of the second geographic zone  (i.e. cars 12, 14 and 16 positions in table 410, P:0243 (i.e. for example car 

Regarding claims 5 and 26, Van Wageningen et al.  discloses determining a number of signals received from each of a plurality of transmitting wireless devices (arriving messages 32, 34 and 36)(P:0221); and estimating a device-to-device (neighboring cars/nodes)(P:0194) path loss (P:0221) for each of the plurality of transmitting wireless devices (neighboring cars/nodes)(P:0194)  based at least in part on the number of signals (arrive messages 32,34 and 36) received from each of the plurality of transmitting wireless devices (P:0221).

Regarding claim 11, Van Wageningen et al.  discloses determining configured transmit power information (P:0199) for each of the plurality of signals (P:0194) based at least in part on receiving a configured transmit power indication (504)(P:0221) in each of the plurality of signals (P:0199 and P:0221).

Regarding claim 12, Van Wageningen et al.  discloses  receiving a transmitter (i.e. the communication device comprise a transmitting antenna) (P:0138 and P:0140) identification (network ID) within each of the plurality of signals (P:0194 and P:0198), wherein each transmitter identification identifies one of the one or more transmitting wireless devices associated with one or more signals containing the transmitter identification (P:0198); and determining that the one or more transmitting wireless devices are in the second geographic zone (P:0195 and P:0243, table 1, ID1  through ID7 plus their positions, for example  position 41,3 through position 221,9 and fig. 6B numbers 12 and 14, etc.) based at least in part on comparing (grouping  neighbor cars  in different path loss classes) (P:0243) the transmitter identification with location information (P:0195) received in one or more transmitter state  information messages (arriving 

Regarding claim 16, Van Wageningen et al.  receiving, from one or more other receiving devices located within the first geographic zone, path loss information for signals received at the one or more other receiving devices (i.e. arriving messages 32,34 36 including a current position, network ID number, time stamp, etc.) received from a first transmitting wireless device of the one or more transmitting wireless devices (neighboring nodes, 12, 14 and 16) (P:0193-P:0200 and P:0221) ; determining an average path loss for the first set of signals (P:0237-P:0238); and calculating the estimated path loss (P:0243, table 1,  network ID 1 and ID2 =2 neighbors in the 85dB path loss class) between the first and second geographic zones  (position 41, 3 and 53,6) in part on the configured transmit power information and fig. 6B numbers 12 and 14, etc. ) (P:0238-P:0243).

Regarding claims 17 and 29, Van Wageningen et al.  discloses  configuring one or more operational parameters (value or the net transmitting power) (P:0239) based at least in part on the estimated path loss (P:0238-P:0239), the one or more operational parameters comprising a transmit power (value of the gross transmitting power)(P:0242) associated with transmitting (broadcasting the message 22) the at least one signal within at least the portion of the second geographic zone (fig. 2, P:0238-P:0242 and fig. 6B numbers 12 and 14, etc.).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 6, 8, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wageningen et al. (US 2008/0055068) in view of Linde et al. (US 2014/0064116).
Regarding claims 6 and 27, Van Wageningen et al.  discloses a method/apparatus as discussed supra in claims 1,5,21 and 26 above.  Van Wageningen et al.  differs from claims 6 and 27 of the present invention in that it does not explicit disclose filtering one or more signals received from a first transmitting wireless device based at least in part on comparing the one or more signals with the estimated device-to-device path loss associated with the first transmitting wireless device.  Linde et al. teaches an user equipment (fig. 3 number 106) comprising a proximity unit (fig. 2 number 260)  to receive one or more signals received from a signal source or another UE 106 (P:0033 lines 1-3),  active filtering (P:0034) for  one or more signals received from a signal source (P:0033) based at least in part on comparing (P:0034 line 21) the one or more signals with the estimated UE 106 to UE 106 path loss associated with the first signal source UE (P:0033-P:0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Van Wageningen et al.  with filtering one or more signals received from a first transmitting wireless device based at least in part on comparing the one or more signals with the estimated device-to-device path loss associated with the first transmitting wireless device in order for the communication device to filter the arriving messages to determine the signal attenuation between the transmitting mobile node 

Regarding claims 8 and 28, Van Wageningen et al.  discloses a method/apparatus as discussed supra in claims 1,5,21 and 26 above.  Van Wageningen et al.  differs from claims 8 and 28 of the present invention in that it does not explicit disclose estimating the path loss between the first and second geographic zones is based at least in part on a weighted average of the estimated device-to-device path loss for each of the plurality of transmitting wireless devices.  Linde et al. teaches an user equipment (fig. 3 number 106) comprising a proximity unit (fig. 2 number 260) to receive one or more signals received from a signal source or another UE 106 (P:0033 lines 1-3 and P:0040), estimating the path loss between the current zone and adjacent zones (P:0042) is based at least in part on a weighted average (P:0040-P:0041 line 4) of the estimated UE 106 to UE 106 path loss associated with the first signal source UE (P:0033-P:0034 and P:0042 lines 10-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Van Wageningen et al.  with estimating the path loss between the first and second geographic zones is based at least in part on a weighted average of the estimated device-to-device path loss for each of the plurality of transmitting wireless devices in order for the communication device to give more weight value to an average value of RSSI when determining the path loss between the transmitted strength, received strength and distance between vehicles, as taught by Linde et al..

10.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wageningen et al. (US 2008/0055068) in view of Nagata et al.  (US 2016/0198449).
..  

11.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wageningen et al. (US 2008/0055068) in view of Altintas et al.  (US 2016/0189543).
Regarding claim 13, Van Wageningen et al.  discloses a method as discussed supra in claims 1 and 12 above.  Van Wageningen et al.  differs from claim 13 of the present invention in that it does not explicit disclose the one or more transmitter state information messages comprises vehicle safety state information, the vehicle safety state information comprising a zone identification, a geographic location or a combination thereof.  Altintas et al.  teaches a safety information transmission method includes a ..  

12.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wageningen et al. (US 2008/0055068) in view of Yang et al. (US 2020/0163135).
Regarding claim 14, Van Wageningen et al.  discloses a method as discussed supra in claim 14 above.  Van Wageningen et al.  differs from claim 14 of the present invention in that it does not explicit disclose determining the configured transmit power for each of the plurality of signals is based at least on part on a resource allocation.   Yang et al. teaches a first terminal device determines the transmit power according  to information indicating tolerable interference capability of the second terminal, transmission resource usage status of the second terminal device, the interference information of other terminal device, and the like (P:0137).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Van Wageningen et al. with determining the configured transmit power for each of the plurality of signals is based at least on part on a resource allocation in order for the communication device to update its power based upon interference and transmission resources based upon arrival message of other mobile nodes to perform reliable communication with the other mobile nodes, as taught by  Yang et al..

Allowable Subject Matter
13.	Claims 7, 9, 15, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 7, the prior art of record fails to teach or suggest alone, or in combination  wherein filtering the one or more signals received from a first transmitting wireless device comprises: classifying the one or more signals, based at least in part on a difference between a value associated with the one or more signals and a value associated with at least one other signal received from the first transmitting wireless device, wherein estimating the device-to-device path loss comprises excluding the one or more signals from the estimating of the device-to-device path loss, based at least in part on the classifying.

Regarding claim 9, the prior art of record fails to teach or suggest alone, or in combination  estimating the path loss between the first and second geographic zones is based at least in part on a weighted median of the estimated device-to-device path loss for each of the plurality of transmitting wireless devices.

Regarding claim 15, the prior art of record fails to teach or suggest alone, or in combination  determining an accuracy requirement associated with a time window for receiving a set of signals from the second geographic zone; and determining whether the estimated path loss for the set of signals received within the time window meets the accuracy requirement.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        May 10, 2021